EXHIBIT 10.7

FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT

This FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT, dated as of May 10, 2018
(this “Amendment”), is entered into by and among Stein Mart, Inc., a Florida
corporation (“Stein Mart” or the “Lead Borrower”), Stein Mart Buying Corp., a
Florida corporation (“Buying Corp.”, and together with Stein Mart, the
“Borrowers”), the Guarantors party hereto, the Lenders party hereto, and Gordon
Brothers Finance Company, a Delaware corporation, in its capacity as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns, “Administrative Agent”).

W I T N E S S E T H

WHEREAS, Administrative Agent, Lenders, Borrowers and Guarantors have entered
into that certain Term Loan Credit Agreement, dated as of March 14, 2018 (as
amended, restated, amended and restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”);

WHEREAS, Lead Borrower has requested that Administrative Agent and Lenders
modify certain provisions of the Credit Agreement and the Administrative Agent
and Required Lenders are willing to agree to such modifications on the terms and
subject to the conditions set forth herein;

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.    Definitions. All capitalized terms used herein but not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

2.    Amendment to Credit Agreement. Section 6.17(b) to the Credit Agreement is
hereby amended by amending and restating such section in its entirety as
follows:

(b)    Not later than ninety (90) days after the Closing Date (or such later
date as the Administrative Agent may agree in its sole discretion), the
Borrowers shall provide the Administrative Agent with an appraisal report, in
form and substance and from an appraiser satisfactory to the Administrative
Agent, which shall provide the liquidation value of the Borrowers’ real property
leaseholds.

3.    Representations and Warranties. Borrowers each represent and warrant to
the Administrative Agent and each Lender as of the date hereof that after giving
effect to this Amendment, no Default or Event of Default exists or has occurred
and is continuing as of the date of this Amendment.

4.    Effect of Amendment. Except as expressly set forth herein, no other
consents, amendments, changes or modifications to the Loan Documents are
intended or implied hereby, and in all other respects the Loan Documents are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

    BORROWERS:    

STEIN MART, INC.

      By:  

/s/ Gregory W. Kleffner

      Name:  

Gregory W. Kleffner

      Title:  

CFO

   

STEIN MART BUYING CORP.

      By:  

/s/ Gregory W. Kleffner

      Name:  

Gregory W. Kleffner

      Title:  

Director

   

GUARANTORS:

   

STEIN MART HOLDING CORP.

      By:  

/s/ Gregory W. Kleffner

      Name:  

Gregory W. Kleffner

      Title:  

Director

[GBFC/Stein Mart – Signature Page to First Amendment]



--------------------------------------------------------------------------------

    AGENT AND LENDERS:     GORDON BROTHERS FINANCE COMPANY, as the
Administrative Agent       By:  

/s/ David Vega

      Name:  

David Vega

      Title:  

Managing Director

    GORDON BROTHERS FINANCE COMPANY, LLC,
as a Lender       By:  

/s/ David Vega

      Name:  

David Vega

      Title:  

Managing Director

[GBFC/Stein Mart – Signature Page to First Amendment]